Opinion issued January 23, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01255-CR
____________

DEBORAH CINI WHITE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 1088605



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on August 6, 2002.  A timely motion for new trial was filed. 
The deadline for filing notice of appeal was therefore November 4, 2002, 90 days
after sentencing.  See Tex. R. App. P. 26.2(a)(2).
	Notice of appeal was filed on November 18, 2002, 14 days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).